AFFIRM; Opinion issued April 11, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-00343-CR
                                      No. 05-12-00344-CR
                                      No. 05-12-00345-CR
                          ARRON EUGENE GREEN JR., Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F09-14398-R, F09-20670-R & F09-20676-R

                                          OPINION
                            Before Justices Francis, Lang, and Evans
                                   Opinion by Justice Francis
       Arron Eugene Green Jr. appeals his convictions for two robbery offenses and aggravated

robbery with a deadly weapon. Appellant pleaded guilty to all three charges in accordance with

plea agreements with the State and was placed on deferred adjudication probation for seven

years. The State filed motions to adjudicate guilt when he was charged with robbery and

evading arrest. At the hearing on the motions, the State proceeded only on the allegation that

appellant violated his probation by committing evading arrest and robbery. The trial court found

appellant guilty and assessed punishment at twenty years for each robbery charge and thirty

years for the aggravated robbery charge. In one issue, appellant claims the trial court abused its

discretion in overruling his objections to certain evidence. We affirm.
       Employees of the McDonald’s Restaurant at Corn Valley and Pioneer Parkway testified

the robber wore black sweat pants, a blue t-shirt over a white long-sleeved t-shirt, a “do rag,” and

yellow rubber gloves. He was carrying a gun and a black bag. Inside the black bag was a blue

bag which he handed to the employees and told them to fill it with the money from the safe and

cash registers.

       Grand Prairie police officer Kevin Cox said he responded to the robbery call with several

other officers.   Employees and witnesses gave a physical description of the robber based

primarily on clothing and told the officers he ran toward the church diagonally across from

McDonald’s. Cox drove in the direction of the church where he saw appellant running across

the street. After following appellant in his car, Cox then chased him on foot, joined by Officers

Yancy and Hickman. The officers identified themselves but appellant did not stop running until

Officer Yancy tackled him.

       Appellant was wearing red pants and was carrying a blue bag. Inside the bag was a black

bag, cash, and what appeared to be a gun. Cox returned to the neighborhood area near the

McDonald’s and found a pair of black sweat pants hanging on a fence. Nearby, he found a blue

shirt and a white long-sleeved t-shirt.

       In a single issue, appellant contends the trial court abused its discretion by overruling his

objections that Officer Cox’s testimony was speculative because he did not have personal

knowledge of the facts to which he testified. We overrule appellant’s issue.

       We review a trial court’s ruling admitting testimony under an abuse of discretion

standard and will uphold the trial court’s decision if it is within “the zone of reasonable

disagreement.” Salazar v. State, 38 S.W.3d 141, 153 (Tex. Crim. App. 2001).




                                                 2
       Cox initially testified on direct about the clothing the officers found. He was not asked

and did not offer any explanation or theory about why the clothing was near the fence or why the

officers looked for the clothing.

       During cross-examination, defense counsel asked Cox about the clothing he found and

whether they found rubber gloves or a do rag in the area. Cox conceded they did not. Counsel

then asked if it appeared someone had disrobed by the fence and remarked “So someone would

have to rip that shirt off and rip those pants off where that fence is, correct?”

       During redirect, the State asked Cox if he had experienced “that those who commit

robberies or burglaries oftentimes in running away try and get out of clothes so that they don’t fit

descriptions?” After the trial court overruled appellant’s objection that Cox was being asked to

speculate, Cox responded yes. The State then asked if that was why Cox backtracked and found

the clothes. Cox said appellant was wearing different clothes than those described by witnesses,

so he told his fellow officers he thought there had been enough time for appellant “to possibly

have done something like change.” Appellant again objected to speculation, and the trial court

overruled the objection.

       The first statement is not speculation; rather, Cox testified about his experience generally

as an officer. The trial court did not abuse its discretion by overruling the first objection. To the

extent the second statement was speculation, appellant has failed to show harm.

       An erroneous decision to admit or exclude evidence is nonconstitutional error. Walters v.

State, 247 S.W.3d 204, 221 (Tex. Crim. App. 2007).               Under rule 44.2(b), we disregard

nonconstitutional error that does not affect the substantive rights of appellant. Potier v. State, 68
S.W.3d 657, 666 (Tex. Crim. App. 2002). A substantial right is affected when the error has a




                                                  3
substantial and injurious effect or influence. See Taylor v. State, 268 S.W.3d 571, 592 (Tex.

Crim. App. 2008).

       Nothing in the record shows appellant was harmed by Cox’s statement.        Appellant

testified and, although he denied robbing the McDonald’s, he admitted he evaded arrest. This

evidence alone was sufficient to support the State’s motions to adjudicate guilt. Under these

circumstances, we cannot conclude appellant was harmed by Cox’s testimony. We overrule his

single issue.

       We affirm the trial court’s judgments.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
120343F.U05




                                                4
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ARRON EUGENE GREEN JR. , Appellant                On Appeal from the 265th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00343-CR        V.                      Trial Court Cause No. F09-14398-R.
                                                  Opinion delivered by Justice Francis.
THE STATE OF TEXAS, Appellee                      Justices Lang and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered April 11, 2013.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              5
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ARRON EUGENE GREEN JR. , Appellant                On Appeal from the 265th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00344-CR        V.                      Trial Court Cause No. F09-20670-R.
                                                  Opinion delivered by Justice Francis.
THE STATE OF TEXAS, Appellee                      Justices Lang and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered April 11, 2013.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              6
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ARRON EUGENE GREEN JR. , Appellant                On Appeal from the 265th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00345-CR        V.                      Trial Court Cause No. F09-20676-R.
                                                  Opinion delivered by Justice Francis.
THE STATE OF TEXAS, Appellee                      Justices Lang and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered April 11, 2013.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              7